DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/22/2020 has been entered. Claims 1-3, 5-7, 9-14, and 16 remain pending in the application.
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 12/22/2020, with respect to the rejection(s) of claim(s) 1-3, 5-7, 9-14, and 16, which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hoppe et al. (US 20150142195 A1) in view of, where applicable, the previous reference(s). Hoppe et al. resolves the deficiencies of the previous reference(s).

Examiner Notes
Examiner finds an interview may be helpful in reaching an allowable claim set. Please contact the examiner to schedule an interview if applicant believes this may further prosecution.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedros et al. (US 20110046805 A1), hereinafter Bedros, in view of Berges Gonzalez et al. (US 20120290230 A1), hereinafter Berges Gonzalez and Hoppe (US 20150142195 A1).
 
Regarding claim 1, Bedros teaches a method for optimizing energy usage in a household, the method comprising:
	receiving, using an energy optimization device (Fig. 3; 310 Energy Manager), entire energy profile data associated with the household including energy provided to the household from solar means and/or energy storage systems present in the household ([0029] “CASHEM 310 integrates renewable energy sources into the home and reduces overall energy consumption. By increasing the focus on systems design, integration, and control, CASHEM 310 serves as a central point to collect information from all available sources and build the big picture necessary to manage energy consumption”. Collects data from all available source including renewable energy and [0031] energy storage);
([0045] the energy manager collects “contextual information” such as [0048] “Energy supply type and/or cost conditions” including TOU tariffs)
	processing, using the energy optimization device, the entire energy profile data [[to generate disaggregated appliance level data related to one or more appliances used in the household]] ([0050] “A CoS metric is then applied to the different appliances” and “Based on the condition driven by the context, the user can configure the CoS of an appliance for that particular condition”. [0033] “An energy efficient home can have smart appliances capable of one or two-way communication with CASHEM 310. The central communications and data integration allows the home to be treated as a system”. [0010] “CASHEM continues to monitor actual appliance use and identifies additional opportunities for energy savings that match up with the homeowner's evolving energy use behavior”);
	retrieving, using the energy optimization device, historical patterns of energy usage of the household during both peak and non-peak time periods ([0040]” CASHEM 310 has identified that the dishwasher 362 is generally run after dinner 322 with high CoS settings. Given time-of-use pricing and the desire of the Homeowner to conserve energy 329, CASHEM 310 recommends using the dishwasher's 362 delay feature to start washing after the lower prices set in”. Time of use pricing is understood as a form of peak and non-peak time, wherein a higher price during peak time and a lower price during non-peak time is the standard. [0041] “The utilities 324 issued a peak pricing alert for the afternoon, but the homeowner generally works from home 322 on Fridays. CASHEM 310 anticipates cooling needs and pre-cools 351 the house during the morning hours on Friday to reduce the load during peak hours”.);
	applying a behavior shift analysis on the [[disaggregated]] data based at least in part on the TOU energy pricing structure ([0054] “an appliance use schedule … CASHEM can also evaluate the cost of energy and recommend a more efficient schedule based on energy cost”. [0040] delay dishwashing until lower prices set in), disaggregated data ([0010] “CASHEM continues to monitor actual appliance use and identifies additional opportunities for energy savings that match up with the homeowner's evolving energy use behavior”), and historical patterns of the energy usage ([0041] “The utilities 324 issued a peak pricing alert for the afternoon, but the homeowner generally works from home 322 on Fridays. CASHEM 310 anticipates cooling needs and pre-cools 351 the house during the morning hours on Friday to reduce the load during peak hours, and raises the set point of the HVAC system”, the usage pattern shows the user is in the home on Fridays), the behavior shift analysis based at least in part on:
		determining actual energy usage of the one or more appliances in a first TOU based at least in part on the [[disaggregated]] data ([0010] “CASHEM continues to monitor actual appliance use and identifies additional opportunities for energy savings that match up with the homeowner's evolving energy use behavior”. Bedros is collects information for the energy optimization from all available sources, which includes the disaggregated data from the combination with Berges Gonzalez);
		determining [[actual]] energy usage of the one or more appliances in a second TOU ([0029] “The appliance tasks can also be shifted at some time in the future to consume less energy based on the forecasted weather condition 321”. Energy usage would be determined to be less in the further (second TOU));
		comparing the energy usages in the first TOU and the second TOU ([0029] “The appliance tasks can also be shifted at some time in the future to consume less energy based on the forecasted weather condition 321”. Present usage is compared to future usage to determine energy usage is less in the future); and
		determining potential energy savings to the user based on the comparing  ([0029] “The appliance tasks can also be shifted at some time in the future to consume less energy based on the forecasted weather condition 321”.Less energy would be used by shifting usage to future) ; and
([0030] “The system 310 can also monitor and analyze energy consumption, recommend further energy saving actions, and engage/motivate the homeowner to adopt those recommendations”).

	Bedros does not teach the specifics, in using non-monitored appliances of, processing, using the energy optimization device, the entire energy profile data to generate disaggregated appliance level data related to one or more appliances used in the household.

	Berges Gonzalez teaches processing, using the energy optimization device, the entire energy profile data to generate disaggregated appliance level data related to one or more appliances used in the household ([0024] “Based on a technique called non-intrusive load monitoring, the use of individual appliances and devices in the building is disaggregated and determined from voltage and current measurements obtained via a single measurement device installed at the main circuit panel of the building”).
	
	Bedros teaches an energy optimization method for household energy using energy usage data of the appliance. Berges Gonzalez teaches non-intrusive load monitoring (NILM) of energy data through energy disaggregation. Berges Gonzalez also teaches using sensors to gather data such as sensors for monitoring electrical usage of some appliances (Fig. 3B and [0080] “sensors 20 may gather data regarding energy consumption or other data”). The NILM of Berges Gonzalez, lends itself to monitoring the entire household of Bedros, using the sensors of the appliances of Bedros, but may also include non-monitored appliances. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the energy disaggregation as taught by Berges Gonzalez in the method for optimizing energy usage of Bedros. One of ordinary skill in the art would have been 

	Bedros does not teach determining actual energy usage of the one or more appliances in a second TOU.

	Hoppe teaches determining actual energy usage of the one or more appliances in a second TOU (Fig. 3; 304 “Energy Consumption data”, [0027] “the amount of energy consumed by the user is obtained for the intervals of the time period specified in the request received in step 200 and used to obtain the energy source data in the step 202, although the energy consumer by the user can be obtained for other time periods and other manners for obtaining the energy consumption data can also be used”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the actual energy usage in multiple TOUs as taught by Hoppe in the method for optimizing energy usage of Bedros. One of ordinary skill in the art would have been motivated to be “to reduce consumption at various times of the day, such as by shifting or scheduling consumption for certain devices or appliances to evening, night, or early morning hours” (Hoppe [0035])
		
Regarding claim 2, Bedros in view of Berges Gonzalez and Hoppe teaches the method of claim 1.
	Bedros further teaches further comprising providing one or more recommendations to one or more users in the household regarding the energy usage of at least one of: the one or more appliances and the household ([0040]” CASHEM 310 recommends using the dishwasher's 362 delay feature to start washing after the lower prices set in”). 

Regarding claim 3, Bedros in view of Berges Gonzalez and Hoppe teaches the method of claim 2.
	Bedros further teaches wherein the one or more recommendations comprise at least one of a switching rate plans, change of energy usage behavior during varying time periods, or moving appliance load from peak time periods to non-peak time periods  ([0040]” CASHEM 310 recommends using the dishwasher's 362 delay feature to start washing after the lower prices set in”).

Regarding claim 5, Bedros in view of Berges Gonzalez and Hoppe teaches the method of claim 1.
	Bedros further teaches wherein applying time of use behavior shift analysis on the disaggregated data comprises determining potential energy savings based at least in part on changing energy usage behavior during varying time periods ([0029] “The appliance tasks can also be shifted at some time in the future to consume less energy based on the forecasted weather condition 321”. usage is compared in different periods of time. [0052] “goal for the OD appliances is to move to a lower CoS for the given condition, or move the task to a different time of the day. For example, CASHEM can recommend washing dishes in three hours instead of two when the user is IN, or move the task to "SLEEP" time and wash the dishes in 5 hours”).

Regarding claim 6, Bedros in view of Berges Gonzalez and Hoppe teaches the method of claim 4.
	Bedros further teaches wherein the potential energy savings are determined in real time or near real time for one or more appliances or the household ([0034] “CASHEM enables two-way communication with the electrical grid 324 to obtain real-time pricing and demand response events via an open automated demand response (OpenADR) server”. It is understood these real-time rates would be used when the user requests energy savings associated with using a device at a different time of day).

Regarding claim 7, Bedros in view of Berges Gonzalez and Hoppe teaches the method of claim 1.
	Bedros further teaches further comprising predicting future energy costs associated with one or more appliances based at least in part on historical patterns of energy usage for the one or more appliances ([0041] “Predictive Load Management: It is Friday and the weather 321 is expected to be unusually hot. The utilities 324 issued a peak pricing alert for the afternoon, but the homeowner generally works from home 322 on Fridays. CASHEM 310 anticipates cooling needs and pre-cools 351 the house during the morning hours on Friday to reduce the load during peak hours, and raises the set point of the HVAC system 346”).

Regarding claim 9, Bedros in view of Berges Gonzalez and Hoppe teaches the method of claim 1.
	Bedros further teaches wherein the time of use energy pricing structure comprises at least one of peak time period pricing ([0042] peak pricing), non-peak time pricing ([0043] off-peak pricing), critical peak pricing, and peak time rebate.

Regarding claim 10, Bedros in view of Berges Gonzalez and Hoppe teaches the method of claim 1.
	Bedros further teaches wherein the TOU energy pricing structure is obtained from an energy utility ([0034]” CASHEM enables two-way communication with the electrical grid 324 to obtain real-time pricing and demand response events via an open automated demand response (OpenADR) server”).

Claim 11 is device with a processor and a memory, taught by Bedros Fig. 2, for executing the method of claim 1, and is therefore rejected for the same reasons as claim 1.

Claim 12 is the device of claim for executing the method of claim 2, and is therefore rejected for the same reasons as claim 2.

Claim 13 is a non-transitory computer readable medium storing instructions, taught by Bedros [0021], for the method of claim 1, and is therefore rejected for the same reasons as claim 1.

Claim 14 is a non-transitory computer readable medium storing instructions for the method of claim 2, and is therefore rejected for the same reasons as claim 2.

Regarding claim 16, Bedros in view of Berges Gonzalez and Hoppe teaches the non-transitory computer readable medium of claim 13.
Bedros further teaches wherein the medium stores further instructions that when executed by the one or more hardware processors causes the one or more hardware processors to predict future energy costs associated with one or more appliances or the household ([0041] Predictive Load Management).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668